IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                               October 9, 2007
                               No. 06-51568
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

DAVID DONATO

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 5:04-CR-616-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
     David Donato pleaded guilty conditionally to possession of a firearm by a
felon and possession of an unregistered firearm, in violation of 18 U.S.C.
§ 922(g), and 26 U.S.C. § 5861(d), respectively. He now appeals the district
court’s denial of his motion to suppress and the imposition of a sentencing
enhancement. Finding no error, we affirm.
     Donato first argues that the warrant issued for his arrest and to search his
residence was not based on probable cause. We employ a two-step analysis in

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51568

such cases, looking first to whether the “good faith” exception to the exclusionary
rule applies, and if not, we then determine whether the issuing magistrate had
a substantial basis for finding probable cause. See United States v. Cherna, 184
F.3d 403, 407 (5th Cir. 1999). We are satisfied that the “good faith” exception
applies.   The affiant had first-hand information from an informant who
personally observed Donato in possession of methamphetamine; the informant
was aware that incorrect or false information could affect his chances for
leniency on pending charges and subject him to criminal liability; and the affiant
verified Donato’s address. These facts are indicia of reliability. See Illinois v.
Gates, 462 U.S. 213, 234 (1983); United States v. Phillips, 727 F.2d 392, 398 (5th
Cir. 1984).   Although the affiant did not include other information, that
information did not cast doubt on the reliability of the informant. Further, we
cannot say that the information was so dated that reliance on the warrant was
unreasonable. See United States v. Pena-Rodriguez, 110 F.3d 1120, 1130 (5th
Cir. 1997).
      Donato’s conclusory assertion that the seizure of weapons exceeded the
warrant’s scope is without merit under the plain view doctrine. See United
States v. Waldrop, 404 F.3d 365, 368 (5th Cir. 2005). As for Donato’s contention
that the arrest occurred at a location other than that listed in the search
warrant, he does not expressly argue that the arrest was therefore unlawful, nor
does he provide any legal citation or analysis to support such a proposition.
Thus, to the extent that he raises the location of the arrest as a separate issue,
he has abandoned it. See United States v. Torres-Aguilar, 352 F.3d 934, 936 n.
2 (5th Cir. 2003). In sum, the district court committed no error in denying the
motion to suppress.
      Donato next argues that the court erred in imposing an enhancement
pursuant to U.S.S.G. § 2K2.1(b)(5), which provides for a four-level increase if
firearms are possessed in connection with another felony, in this case, drug
possession. We find this case materially indistinguishable from United States

                                        2
                                  No. 06-51568

v. Condren, 18 F.3d 1190, 1194 (5th Cir. 1994). Numerous firearms, some of
which were loaded, were found in Donato’s house, in the presence of
methamphetamine and items used in the manufacture of methamphetamine.
The imposition of the enhancement was not erroneous. See id.
      Finally, we note that Donato’s brief fails to discuss Condren or any Fifth
Circuit precedent analyzing § 2K2.1(b)(5), relying solely on precedent from other
circuits; it asserts that the firearms were discovered in a locked closet, although
that assertion is contrary to undisputed testimony; and it offers only conclusory
arguments in several instances without providing proper legal citation or
analysis. We caution counsel that such deficiencies in future filings with this
court will invite the imposition of sanctions. See Baulch v. Johns, 70 F.3d 813,
816-18 (5th Cir. 1995); Coghlan v. Starkey, 852 F.2d 806, 809, 811-18 (5th Cir.
1988) (per curiam).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        3